Order entered June 17, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00377-CV

                     YLDEFONSO M. AVILA, Appellant

                                        V.

                   BAYLOR SCOTT AND WHITE, Appellee

                 On Appeal from the County Court at Law No. 5
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-02232-E

                                    ORDER

      Before the Court is appellant’s June 15, 2022 motion for extension of time to

file his brief. We GRANT the motion and ORDER the brief be filed no later than

June 30, 2022.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE